Exhibit 10.5

 

AUGMEDIX, INC.

1161 Mission Street, Suite 210

San Francisco, Ca 94103

 

August 09, 2017

 

Matteo Marchetta

Via email to: [*]

 

Dear Matteo,

 

Augmedix, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

 

1.Position and Start Date. Beginning August 25, 2017, you will serve in a
full-time capacity as Chief Financial Officer. By signing this letter agreement,
you represent and warrant to the Company that you are under no contractual
commitments inconsistent with your obligations to the Company.

 

2.Salary. You will be paid a salary at the initial annual rate of $280,000,
payable in Bi-weekly installments in accordance with the Company’s standard
payroll practices for salaried employees. This salary will be subject to
adjustment pursuant to the Company’s employee compensation policies in effect
from time to time.

 

3.Employment, Confidential Information and Invention Assignment Agreement. Like
all Company employees, you will be required, as a condition to your employment
with the Company, to sign the Company’s standard Employment, Confidential
Information and Invention Assignment Agreement.

 

4.Period of Employment. Your employment with the Company will be “at will,”
meaning that either you or the Company will be entitled to terminate your
employment at any time and for any reason, with or without cause. Any contrary
representations, which may have been made to you, are superseded by this offer.
This is the full and complete agreement between you and the Company on this
term. Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by you and a duly authorized officer of the Company.

 

5.Withholding Taxes. All forms of compensation referred to in this letter are
subject to reduction to reflect applicable withholding and payroll taxes.

 

6.Entire Agreement. This letter and the subsequent Confidential Information and
Invention Assignment Agreement contain all of the terms of your employment with
the Company and supersede any prior understandings or agreements, whether oral
or written, between you and the Company.

 



 

 

 

Matteo Marchetta

August 09, 2017

Page 2

 

7.Amendment and Governing Law. This letter agreement may not be amended or
modified except by an express written agreement signed by you and a duly
authorized officer of the Company. The terms of this letter and the resolution
of any disputes will be governed by California law. We hope that you find the
foregoing terms acceptable. You may indicate your agreement with these terms and
accept this offer by signing and dating the enclosed duplicate original of this
letter and the enclosed Employment, Confidential Information and Invention
Assignment Agreement and returning both documents to me. As required by law,
your employment with the Company is also contingent upon you providing legal
proof of your identity and authorization to work in the United States.

 

Notwithstanding the foregoing, your employment is also subject to the following
terms:

 

Stock Options. Subject to the approval of the Company’s Board of Directors or
its Compensation Committee, you will be granted an option to purchase shares of
the Company’s Common Stock for a total of 1.2% ownership stake (on a fully
diluted basis, calculated on 9th August 2017 including the number of shares
reserved under the company’s employee stock option plan). The exercise price per
share will be equal to the fair market value per share on the date the option is
granted or on your first day of employment, whichever is later. The option will
be subject to the terms and conditions applicable to options granted under the
Company’s Employee Stock Plan. You will vest in 25% of the option shares on your
first year anniversary date, and then 1/48th for each month of continuous
service thereafter. Full acceleration on double trigger applies. The following
options language will be included as part of your contract:

 

“100% double-trigger acceleration as follows: If there is an Acquisition (as
defined in the Plan) and if, during the period of time commencing ninety (90)
days prior to the consummation of such Acquisition and ending on the first
anniversary of the consummation of such Acquisition, optionee’s employment by
the Company is terminated by the Company other than for Cause (as defined in the
Plan), or is terminated by optionee for Good Reason (as defined below), then
100% of the then unvested portion of the option shall accelerate effective as of
immediately prior to such termination, or in the case of a termination prior to
consummation of an Acquisition, upon such Acquisition. “Good Reason” means any
of the following actions by the Company without optionee’s written consent: (a)
a material reduction in optionee’s duties or responsibilities that is
inconsistent with optionee’s position, provided that a mere change of title
alone shall not constitute such a material reduction; (b) the requirement that
optionee change his or her principal office to a facility that increases
optionee’s commute by more than forty (40) miles from optionee’s commute to the
location at which optionee is employed prior to such change, or (c) a material
reduction in optionee’s annual base salary or a material reduction in optionee’s
employee benefits (e.g., medical, dental, insurance, short- and long-term
disability insurance and 401(k) retirement plan benefits, collectively, the
“Employee Benefits”) to which optionee is entitled immediately prior to such
reduction (other than (i) in connection with a general decrease in the salary or
Employee Benefits of all similarly situated employees and (ii) following an
Acquisition, to the extent necessary to make optionee’s salary or Employee
Benefits commensurate with those other employees of the Company or its successor
entity or parent entity who are similarly situated with optionee following such
Acquisition).”

 



 

 

 

Matteo Marchetta

August 09, 2017

Page 3

 

Severance. In case of an involuntary termination you will be paid two months
salary as severance.

 

Bonus program. You will be eligible for a bonus program based on individual
performance and company performance with a max payout that will yield up to
$70,000 on top of your base salary earnings. The guidelines of this program
(e.g. target, institution date, etc.) will be formed in collaboration with the
executive team and will require Board approval.

 

Offer. This offer of employment is contingent upon the satisfactory outcome of a
personal background check, which may include professional references.

 

Sincerely,       /s/ Ian Shakil   Ian Shakil   CEO   Augmedix, Inc.       /s/
Matteo Marchetta   Matteo Marchetta  

 

 

 



 

 

 